869 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie WORSLEY, Jr., Defendant-Appellant.
No. 88-5120.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1988.Decided:  Feb. 21, 1989.

Leslie Keith Diamond, for appellant.
Henry E. Hudson, United States Attorney, Michael R. Smythers (United States Department of Justice), for appellee.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie Worsley was convicted of possession of a firearm (a semi-automatic pistol) by a convicted felon, 18 U.S.C.App. Sec. 1202(a)(1), possession of a firearm (a silencer) with no serial number, 26 U.S.C. Sec. 5861(i), and possession of an unregistered firearm (a silencer), 26 U.S.C. Sec. 5861(d).  Worsley was sentenced to a total of 10 years imprisonment for the three convictions.  He now appeals the convictions.


2
Counsel for Worsley has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Worsley has been notified by his attorney of his right to file a supplemental brief, but has failed to exercise his right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that an appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeal for the Fourth Circuit in implementation of the Criminal Justice Act of 1964.  See 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error we dispense with oral argument and affirm the convictions.


6
AFFIRMED.